                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                        CASE NO. CR17-0097-JCC
10                             Plaintiff,                    ORDER
11                     v.

12          ARJAY CARAANG,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for return of passport (Dkt.
16   No. 68). The Government does not oppose the motion. Defendant was indicted of being a felon
17   in possession of a firearm and ammunition. (Dkt. No. 1.) As part of his pre-trial appearance
18   bond, Defendant was required to surrender his passport to the Court. (Dkt. No. 15.) Defendant
19   subsequently pled guilty to being a felon in possession of a firearm and the Court imposed a
20   credit for time served sentence. (Dkt. Nos. 65, 66.)
21          Following sentencing, the Clerk’s Office filed a notice of intent to forward Defendant’s
22   passport to the Department of State. (Dkt. No. 67.) Defendant objects to his passport being
23   forwarded to the Department of State and instead asks that it be returned to his defense attorney.
24   (Dkt. No. 68.) The Court ORDERS the following:
25          The Clerk of Court is DIRECTED to release Defendant’s passport and deliver it to
26   Assistant Federal Defender Mohammad Ali Hamoudi. Mr. Hamoudi may pick up the passport


     ORDER
     CR17-0097-JCC
     PAGE - 1
 1   from the Clerk’s Office.

 2          DATED this 23rd day of October 2018.




                                                   A
 3

 4

 5
                                                   John C. Coughenour
 6                                                 UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0097-JCC
     PAGE - 2
